       Case 1:03-md-01570-GBD-SN Document 4729 Filed 08/02/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


In re Terrorist Attacks on September 11, 2001               03 MDL 1570 (GBD)(SN)
                                                            ECF Case


This document relates to:

Horace Morris et al. v. Islamic Republic of Iran, No. 1:18-cv-5321 (GBD) (SN)

         MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR LEAVE TO
                     AMEND TO CORRECT ERRORS

         Plaintiffs by undersigned counsel submit this Memorandum of Law in Support of Motion

for Leave to Amend to Correct Errors, and say:

                                                BACKGROUND

         Plaintiffs are comprised of personal representatives and eligible family members of

individuals killed in the terrorist attacks against the United States on September 11, 2001 (the

"September 11th Attacks"). The only defendant in this case is Iran. On June 14, 2018 Plaintiffs
                                                                                 1
commenced suit against Iran by the filing of a Complaint. ECF 6.                     Iran was served on

September 26, 2018 pursuant to 1608(a)(4). ECF 53. Iran failed to serve an answer or otherwise

file a responsive pleading within sixty (60) days after service, and the Clerk issued a Certificate

of Default on January 24,2019. ECF 54. Plaintiffs are filing this motion prior to seeking a

judgment for damages against Iran.

         Plaintiffs' counsel conducted extensive quality control before filing and has continued its

quality control process after filing the Complaint, during which time it has continued to obtain

additional information from clients and family members of clients to complete its files. In so

 doing, counsel has determined that certain minor errors were contained in the Complaint filed in


 1All ECF citations are to the individual docket in Horace Morris, et al. v. Islamic Republic ofIran, No. 1: 18-cv-
 5321 (GBD) (SN).


 docs-100189350.1
        Case 1:03-md-01570-GBD-SN Document 4729 Filed 08/02/19 Page 2 of 5



the above-referenced matter such as name misspellings. None of the corrections constitute

substantial changes that would potentially warrant additional service of an amended pleading on

Iran.

                     Through the instant Motion, Plaintiffs seek to correct such errors before

proceeding to default judgment so as to ensure the record is accurate. None ofthe modifications

requested herein affect the substantive claims or relief sought. No new claims are asserted, and

no additional plaintiffs have been added. Moreover, because the changes are insubstantial, no

additional service on Iran is required.

                                                ARGUMENT

I.       LEGAL STANDARD

                     The Federal Rules of Civil Procedure make clear that leave to amend the

complaint should be "freely given when justice so requires." Fed. R. Civ. P. 15(a) "This

'permissive standard ... is consistent with [the] strong preference for resolving disputes on the

merits."' Media Glow Dig., LLC v. Panasonic Corp. ofN Am., 2018 U.S. Dist. LEXIS 207922,

at *12 (S.D.N.Y. Dec. 10, 2018) quoting Loreley Fin. (Jersey) No.3 Ltd. v. Wells Fargo Sec.,

LLC, 797 F.3d at 190. Leave to amend should only be denied in "instances of futility, undue

delay, bad faith or dilatory motive, repeated failure to cure deficiencies by amendments

previously allowed, or undue prejudice to the non-moving party." Burch v. Pioneer Credit

Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008). It is well settled that "[d]istrict courts are

vested with broad discretion to grant a party leave to amend the pleadings." Ruggles v.

 Wellpoint, Inc., 687 F. Supp. 2d 30, 33 (N.D.N.Y. 2009).




                                                       2
 docs-! 00189350.1
       Case 1:03-md-01570-GBD-SN Document 4729 Filed 08/02/19 Page 3 of 5



         A.             Plaintiffs' Request for Leave to Amend Should Be Granted Under the
                        Permissive Standard Set Forth In Rule lS(a).

         Here, Plaintiffs only seek to correct what can best be characterized as typographical

errors. There are no new claims asserted or any change in the substantive relief sought. Instead,

the record will be made to accurately reflect the names of each of the Plaintiffs. Such proposed

amendments, as specifically itemized below, clearly do not constitute "instances of futility,

undue delay, bad faith or dilatory motive, repeated failure to cure deficiencies by amendments

previously allowed, or undue prejudice to the non-moving party" and, therefore, should be

permitted. Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008).


                   i.       Plaintiffs' Name Corrections:

         The following Plaintiffs' names were misspelled or should have included an "also known

as":


 1.    1st Amendment 1: 18-cv-5321             Murray Waldman, Valerie    Valerie J. Murray
 2.    2nd Amendment 1: 18-cv-5321             Oitice Murray, Jessica     Jessica Marrero
 3.    3rd Amendment 1:18-cv-5321              Pugliese, Lisa             Lisa Marie Hand alk/a Lisa Pugliese



        B.              No Additional Service Is Required Because The Changes Contained In The
                        Amended Pleadings Are Insubstantial.

                        In this case, Plaintiffs properly served Iran in accordance with the Foreign

Sovereign Immunities Act and, after Iran failed to timely respond, the Clerk of Court issued a

Certificate of Default. See ECF 54. Plaintiffs now seek to make the aforementioned corrections,

which are insubstantial. It is well settled that no additional service is required under these

circumstances: "Where a plaintiff serves a complaint on a foreign state defendant under the

FSIA, the foreign state defaults, and then the plaintiff files an amended complaint, service ofthe

new complaint is only necessary if the changes are 'substantial."' Shoham v. Islamic Republic of


                                                           3
docs-100189350.1
       Case 1:03-md-01570-GBD-SN Document 4729 Filed 08/02/19 Page 4 of 5



Iran, 922 F. Supp. 2d 44,47 (D.D.C. 2013) citing, Belkin v. Islamic Republic of/ran, 667 F.

Supp. 2d 8, 20 (D.D.C. 2009) ("Service of the original complaint was effected on all three

Defendants under 28 U.S.C. § 1608(a)(4). Plaintiff did not serve the amended complaint on

defendants. Where changes made in an amended complaint are 'not substantial,' the requirement

ofRule 5(a)(2) ofthe Federal Rules of Civil Procedure that a pleading that states a new claim for

relief against a party in default must be served on that party is not applicable."); Blais v. Islamic

Republic of Iran, 459 F. Supp. 2d 40, 46 (D.D.C. 2006) ("Even were these changes characterized

as substantive Iran, the MOIS and the IRGC had fair notice of the allegations and relief sought,

because the changes to the third amended complaint were not substantial. ... Accordingly, this

Court will not require plaintiff to serve the amended complaint."); Dammarell v. Islamic

Republic of/ran, 370 F. Supp. 2d 218,225 (D.D.C. 2005) ("[S]ection 1608 is inapplicable in the

setting where the defendant foreign state has failed to appear, and is therefore in default, and

where an amendment does not add any claims but instead clarifies existing claims.")


                    In this case, the Plaintiffs only seek to correct typographical errors or to otherwise

clarify the record. Because these changes are insubstantial, no additional service of the amended

pleadings should be required.


                                              CONCLUSION

         The corrections requested by Plaintiffs are clerical in nature and serve to clarify the

record. They do not affect the substance of any claims made in the above-referenced action.

Moreover, the corrections are necessary to the administration of justice insomuch as not making

them will potentially affect the rights of the incorrectly identified plaintiffs to enforce and collect

on any judgment this Court enters in their favor. For the foregoing reasons, Plaintiffs



                                                      4
docs-! 00189350.1
        Case 1:03-md-01570-GBD-SN Document 4729 Filed 08/02/19 Page 5 of 5



respectfully request that this Court permit the proposed amendments without requiring service on

Iran.


Dated: August 2, 2019

                                            Is/ Jerry S. Goldman

                                            ANDERSON KILL P.C.
                                            Jerry S. Goldman, Esq.
                                            Bruce E. Strong
                                            1251 Avenue of the Americas
                                            New York, NY 10020
                                            Tel: 212-278-1000
                                            Fax: 212-278-1733
                                            Email: jgoldman@andersonkill.com

                                            Arthur R. Armstrong, Esq. (pro hac vice)
                                            1760 Market Street, Suite 600
                                            Philadelphia, PA 19103
                                            Tel: 267-216-2711
                                            Fax: 215-568-4573
                                            Email: aarmstrong@andersonkill.com

                                            Attorneys for Plaintiffs




                                                5
 docs- I 00189350.1
